DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the contact” in line 8, needs to be changed to “the contact sport”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the phrase “using a the remote server” in line 20 needs to be changed to “using the remote server”, the phrase “servers determination” in line 26 needs to be changed to “server’s determination”, and the phrase “the specific player” in line 27 needs to be changed to “a specific player”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2013/0060168 A1) in view of Nicholson et al. (US 2015/0040685 A1).
Regarding claim 20, Chu teaches a method of gathering, analyzing and recording physiological parameter data for a plurality of players engaged in play of a contact sport, and selectively providing training opportunities to at least one specific player from In another embodiment, the in-helmet unit 1200 measures multiple physiological parameters, such as the impact pressure and acceleration (such as linear and/or rotational acceleration) resulting from the impact(s). The in-helmet unit 1200 may also measure different modalities, for example, both piezo and electret film within the in-helmet unit 1200 can measure changes in temperature and other mechanical stress due to sound and/or air pressure. This provides the ability to measure simultaneous effects using a single sensor, such as an impact to a player and Impact data is continually monitored for a value from any channel 1220a-e that exceeds a predetermined threshold programmed into the in-helmet unit 1200. Once triggered, a microcontroller wakes up and collects data from all channels 1220a-e. Impact data may be stored in an analog domain in the in-helmet unit 1200 using peak hold circuits, and peak hold values may be collected from each channel 1220a-e. If any channel data exceeds the predefined threshold, that data is processed further to determine a calculated value”, the predetermined/predefined threshold programmed into the in-helmet unit is considered to be the first threshold. All data exceeding the single impact alert threshold and the cumulative impact alert threshold, are data that have exceeded the predetermined/predefined threshold. The data exceeding the cumulative impact alert threshold may be transmitted once per day (see ¶ [0044]). Furthermore, approximately every 9.6 seconds, the alert unit broadcasts a pint 75 times every 30 ms. After each ping, the alert unit listens for an in-helmet unit 1200 that is scheduled to respond at a specific ping set and timeslot (see ¶ [0051])); storing the analyzed and recorded physiological parameter data of the players on the database (¶ [0042], ¶ [0050], ¶ [0082]); receiving and displaying the analyzed and recorded physiological parameter data of the players on the GUI (¶ [0017], ¶ [0055], ¶ [0078], ¶ [0081]); and, selectively displaying a training opportunity indicator on the GUI to an authorized user based upon the determination that said analyzed and recorded physiological parameter data for a specific player exceeds the predetermined threshold of a previously recorded collection of physiological parameter data that is stored on the database (abstract, ¶ 
Chu teaches comparison of said analyzed physiological parameter data of the players/a specific player against a predetermined threshold based on a previously recorded collection of physiological parameter data (¶ [0042]- ¶ [0048], any of predefined single impact alert threshold, or cumulative impact alert threshold is considered to be a predetermined threshold). Chu is silent about the server performing such comparison and selectively displaying the training opportunity indicator on the GUI to an authorized user based upon the server’s determination that said analyzed and recorded physiological parameter data for a specific player exceeds the predetermined threshold of a previously recorded collection of physiological parameter data that is stored on the database.
Regarding claim 20, Nicholson teaches a method of gathering, analyzing and recording physiological parameter data for a plurality of players engaged in play of a contact sport, and selectively providing training opportunities to at least one specific player from amongst the plurality of players based on further analysis of the recorded physiological parameter data, the method comprising: providing (i) a monitoring unit (12) positioned within a piece of protective sports equipment (32a) worn by each of the players, the monitoring unit having at least one sensor (i.e. accelerometer) and U.S. Application No. 16/712,879a control unit (i.e. microprocessor), (ii) a database (as a component of centralized server 16, Figs. 2-3); (iii) a remote server (16), and (iv) a remote terminal having a graphical user over a period of time for those impacts that are determined to exceed a certain minimum threshold, thereby indicating that there may be some potential risk to the athlete which should be uploaded to an evaluated by the processor of the centralized server (see ¶ [0047]). As such, after the period of time for recording the impacts determined to exceed a certain minimum threshold, is passed, data may be transmitted. Furthermore, wireless transmission maybe made in real-time or near real-time. For near real-time the data is collected and then transmitted to paired devices in periodic bursts, such as every couple of minutes, a few minutes, several minutes, couple of seconds, a few seconds or several seconds (¶ [0051]));storing the analyzed and recorded physiological parameter data of the players on the database (¶ [0030]- ¶ [0031]); using the remote server to compare said analyzed and recorded physiological parameter data of the players against a predetermined threshold/alert threshold of a previously recorded collection of physiological parameter data (¶ [0031], ¶ [0041], ¶ [0043]- ¶ [0045], ¶ [0052], ¶ [0054], ¶ [0068], ¶ [0069], ¶ [0075]); receiving and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s invention with using the remote server to compare said analyzed and recorded physiological parameter data for a specific player against a predetermined threshold of a previously recorded collection of physiological parameter and selectively displaying the training opportunity indicator on the GUI to an authorized user based upon the server’s determination that said analyzed and recorded physiological parameter data for a specific player exceeds the predetermined threshold of a previously recorded collection of physiological parameter data that is stored on the database data as taught by Nicholson in order to provide for an independent analysis of impact data to ensure consistency when such data is used to determine concussion risks and potentially avoid false positives  (see Nicholson ¶ [0072], ¶ [0083]).

Claims 1-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2013/0060168 A1) in view of Nicholson et al. (US 2015/0040685 A1) and Borkholder et al. (US 2015/0040669 A1).
Regarding claim 1, Chu teaches a multi-functional system that gathers, analyzes and records physiological parameter data for a plurality of players engaged in play of a contact sport, and provides training opportunities based on analysis of the recorded physiological parameter data (¶ [0017]), the multi-functional system comprising: a monitoring unit (12000 positioned within a piece of protective sports equipment (1110) worn by each of the players (Figs. 1A-1B), each monitoring unit having (i) at least one sensor (1220) configured to gather a physiological parameter data experienced by the player while engaged in playing the contact (¶ [0017], ¶ [0019], ¶ [0044]), and (ii) a control unit (1230) that analyzes the physiological parameter data gathered by said sensor (Fig. 3) by comparing the physiological parameter data against a first threshold, and wherein if the physiological parameter data exceeds the first threshold: (i) the monitoring unit stores the physiological parameter data, and (ii) transmits the stored physiological parameter data based upon a predetermined interval (¶ [0044], ¶ [0050]-[0051], ¶ [0082], ¶ [0044] recites: “In another embodiment, the in-helmet unit 1200 measures multiple physiological parameters, such as the impact pressure and acceleration (such as linear and/or rotational acceleration) resulting from the impact(s). The in-helmet unit 1200 may also measure different modalities, for example, both piezo and electret film within the in-helmet unit 1200 can measure changes in temperature and other mechanical stress due to sound and/or air pressure. This provides the Impact data is continually monitored for a value from any channel 1220a-e that exceeds a predetermined threshold programmed into the in-helmet unit 1200. Once triggered, a microcontroller wakes up and collects data from all channels 1220a-e. Impact data may be stored in an analog domain in the in-helmet unit 1200 using peak hold circuits, and peak hold values may be collected from each channel 1220a-e. If any channel data exceeds the predefined threshold, that data is processed further to determine a calculated value”, the predetermined/predefined threshold programmed into the in-helmet unit is considered to be the first threshold. All data exceeding the single impact alert threshold and the cumulative impact alert threshold, are data that have exceeded the predetermined/predefined threshold. The data exceeding the cumulative impact alert threshold may be transmitted once per day (see ¶ [0044]). Furthermore, approximately every 9.6 seconds, the alert unit broadcasts a pint 75 times every 30 ms. After each ping, the alert unit listens for an in-helmet unit 1200 that is scheduled to respond at a specific ping set and timeslot (see ¶ [0051])); a database (i.e. 1150) that receives and stores the transmitted physiological parameter data of the players that is provided by the monitoring units (¶ [0042], ¶ [0050], ¶ [0082]); a server that is remote from the protective sports equipment (Figs. 12-13, ¶ [0084]-[0086]); a remote terminal (1130, (i.e. laptop, tablet, smartphone)) having a graphical user interface (GUI) (¶ [0050]) configured to: (i) receive said analyzed physiological parameter data for the players (¶ 
Chu teaches comparison of said analyzed physiological parameter data for a specific player against a predetermined threshold based on a previously recorded collection of physiological parameter data (¶ [0042]- ¶ [0048], any of predefined single impact alert threshold, or cumulative impact alert threshold is considered to be a predetermined threshold). Chu is silent about the server performing such comparison, wherein the remote terminal is configured to receive said analyzed physiological parameter data for the players from the server, and wherein the selective display of training opportunity indicator is based upon the server’s performance of said comparison.
over a period of time for those impacts that are determined to exceed a certain minimum threshold, thereby indicating that there may be some potential risk to the athlete which should be uploaded to an evaluated by the processor of the centralized server (see ¶ [0047]). As such, after the period of time for recording the impacts determined to exceed a certain minimum threshold, is passed, data may be transmitted. Furthermore, wireless transmission maybe made in real-time or near real-time. For near real-time the data is collected and then transmitted to paired devices in periodic bursts, such as every couple of minutes, a few minutes, several minutes, couple of seconds, a few seconds or several seconds (¶ [0051])); a database (as a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s invention wherein said server compares said analyzed physiological parameter data for a specific player against a predetermined threshold based on a previously recorded collection of physiological parameter data, wherein the remote terminal is configured to receive said analyzed physiological parameter data for the players from the server, and wherein the selective display of training opportunity indicator is based upon the server’s performance of said comparison as taught by Nicholson in order to provide for an independent analysis of impact data to ensure consistency when such data is used to determine concussion risks and potentially avoid false positives  (see Nicholson ¶ [0072], ¶ [0083]).


Regarding claim 1, Borkholder teaches a remote terminal that is configured to display a report that is automatically generated based on a predetermine time interval (i.e. day, month, year, Figs. 11C-11D), and wherein said report includes training opportunity indicators that are determined based upon analyzed physiological data for a specific player from the predetermined time interval (Figs.  10A, 11B-11D, ¶ [0095]-[0096]s, impact data displayed serve as training opportunity indicators).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s invention in view of Nicholson wherein the remote terminal is configured to display a report that is automatically generated based on a predetermined time interval, and wherein said report includes training opportunity indicators that are determined based upon analyzed physiological data for the specific player from the predetermined time interval as taught by Borkholder in order to enable a user/trainer/physician look at the training opportunity indicators for a specific player within a desired period (i.e. daily, monthly, yearly) in order to make informed decision regarding having the player in a game/practice.  

Regarding claim 2, Chu as modified by Nicholson and Borkholder teaches wherein the previously recorded collection of physiological parameter data is any one of 
Regarding claim 3, Chu as modified by Nicholson and Borkholder teaches wherein (i) the previously recorded collection of physiological parameter data includes a sum of alertable impacts other similarly situated players have received over an alertable time period, and (ii) the specific player's physiological parameter data includes a sum of alertable impacts the specific player has received over the alertable time period (Chu: ¶ [0042] recites: “In one specific example, the system 1100 is configured to assess whether a particular impact or series of impacts received by a player exceeds two, weighted over-exposure thresholds based upon a single impact and/or cumulative impacts over a predefined amount of time (e.g., 7 days). These over-exposure thresholds are determined from the results of monitoring over 1,300 players using a system described in U.S. patent application Ser. Nos. 10/997832; 11/225880; and 11/328445, wherein more than +1.4 million head impacts have been recorded to date and stored within a database. Using this database and proprietary algorithms, two types of over-exposure thresholds have been created--single event threshold and cumulative threshold”, ¶ [0048] recites: “An over exposure condition is defined as either sustaining a single impact severity in the predetermined threshold percentile (e.g., 99 percentile) for that skill level and player position, or exceeding cumulative impacts severity calculated over a predefined period of time (e.g., 7 days) for that player skill level and player position, as described in more detail below. Thus, the in-helmet unit 1200 provides an alert to the alert unit 1120 based upon an evaluation of single impact and cumulative impacts, weighted in light of the player's skill level and the player's position”, ¶ [0061]- ¶ [0062] with respect to Figs. 4-5, teach that the number of lower/upper level players for each [of the three] position is provided, as well as the total number of impacts for each player position, ¶ [0063] recites: “The control module 1230 sends an alert to the alert unit 1120 when a cumulative impact to the player over the defined period of time exceeds the multiple impact over-exposure threshold, even if none of the individual impact exceeds the single impact threshold. The cumulative impacts correspond to multiple impacts over a defined period of time. The defined period of time corresponds to seven days in one specific example”, as such, in order to see if a player has exceeded the cumulative impact threshold, the player’s sum/cumulative impacts (including alertable ones) is being compared to a sum/cumulative impacts (including alertable ones) of other players playing in the same position; Nicholson: ¶ [0045] recites: “The central server uses the histories of many athletes to create one or more normalized averages of impact occurrences for various sets of athletes according to particular athlete cohort demographics and sports. The central server performs a statistical analysis by comparing an impact occurrence relative to the impact history for the athlete and may also perform a statistical analysis using the normalized average for the athlete's cohort. In the preferred embodiment, the central server also has feedback loops in which it evaluates multiple concussion risk assessments, impact occurrences and concussion diagnoses relative to the normalized average for one or more athlete cohorts and the statistical analysis for the athlete and adjusts the normalized average and statistical analysis to better predict the likelihood of a concussion from the impact to the head of an athlete”, while in ¶ [0038] teaches that the demographic information can include the player’s position on the team, and in ¶ [0054] teaches that comparative data that is based on impacts of other users can be provided to the players.  Since one or more averages of impacts for various sets of athletes according to particular demographics and sports are being determined, a sum of impacts (including alertable ones) of players within the same position is being considered in calculation of the one or more averages of impacts (also see ¶ [0069], ¶ [0075]), ¶ [0082] teaches that the system can track and analyze how many concussions [which include alertable impacts) each athlete has had in comparison to the national average, the league, the team or even similarly situated players and teams according to demographic information, hence a sum of alertable impacts/concussions of each player can be compared to the sum of alertable impacts/concussions of similarly situated players). 
Regarding claim 4, Chu as modified by Nicholson and Borkholder teaches wherein other similarly situated players have at least one characteristic in common with the specific player, wherein said characteristic is one of either a playing level or a 
Regarding claim 5, Chu as modified by Nicholson teaches wherein the alertable impacts for either of the similarly situated players or the specific player occur when a weighted impact magnitude value exceeds a single impact alert threshold, said weighted impact magnitude value being derived from said physiological parameter data (Chu: ¶ [0042], ¶ [0044]- ¶ [0048], ¶ [0063]).  
Regarding claim 6, Chu as modified by Nicholson and Borkholder teaches wherein the sum of alertable impacts other similarly situated players have received over the alertable time period is automatically updated by the system after a predefined amount of time (Chu: ¶ [0051], ¶ [0092]; Nicholson: ¶ [0014], ¶ [0045], ¶ [0075], the impact data can be uploaded to the central server in near real-time or on a periodic basis, such as daily or weekly, and the central server has feedback loops in which it evaluates the impact data (including the alertable impacts) and adjusts the normalized average. As such, it appears that the adjustment of the average (which includes the sum of alertable impacts) is being done when impact data is uploaded (i.e. daily or weekly or other predetermined period) to the system).  
Regarding claim 7, Chu as modified by Nicholson and Borkholder wherein (i) the previously recorded collection of physiological parameter data includes a sum of high magnitude impacts (i.e. Chu: weighted impacts that are determined to be added to the cumulative calculation, see ¶ [0044]) other similarly situated players have received over a high magnitude time period, and (ii) the specific player's physiological parameter data includes a number of high magnitude impacts the specific player has received over the 
Regarding claim 8, Chu as modified by Nicholson and Borkholder wherein high magnitude impacts are generated when a weighted impact magnitude value exceeds a high magnitude impact threshold programmed into the system, said weighted impact magnitude value is derived from said physiological parameter data (Chu: ¶ [0044]- ¶ [0045], ¶ [0064]).  
Regarding claim 9, Chu as modified by Nicholson and Borkholder teaches wherein (i) the previously recorded collection of physiological parameter data includes a sum of impacts other similarly situated players have received over an impact time period, and (ii) the specific player's physiological parameter data includes a number of impacts the specific player has received over the impact time period (Chu: Figs. 4-5, ¶ [0044], ¶ [0061]- ¶ [0062], ¶ [0078], ¶ [0080]; Nicholson: ¶ [0038], ¶ [0045], ¶ [0054], ¶ [0069], ¶ [0075], ¶ [0082]).  
Regarding claim 10, Chu as modified by Nicholson and Borkholder teaches wherein (i) the previously recorded collection of physiological parameter data includes an impact load other similarly situated players have received over an impact load time period, and (ii) the specific player's physiological parameter data includes an impact 
Regarding claim 11, Chu as modified by Nicholson and Borkholder teaches wherein the physiological parameter data is pressure exerted upon a player's head due to an impact (Chu: ¶ [0019], ¶ [0040]), wherein an impact magnitude value is derived from the physiological parameter data (Chu: ¶ [0044]), wherein said impact load is calculated by summing a weighted number of impact magnitude values that are calculated by splitting the impact magnitude values into groups and weighting each group by a severity value (Chu: ¶ [0044], ¶ [0045], ¶ [0047]- ¶ [0048], ¶ [0064]).  
Regarding claim 15, Chu as modified by Nicholson and Borkholder teaches wherein an individual monitoring unit is associated with a player by programming into the monitoring unit at least one threshold that is based on that player's playing level and position (Chu: ¶ [0019], ¶ [0046]- ¶ [0048], ¶ [0051], ¶ [0055], ¶ [0058]).    
Regarding claim 16, Chu as modified by Nicholson and Borkholder teaches wherein the least one threshold programmed into the monitoring unit is automatically updated by the system after a predefined amount of time (Nicholson: ¶ [0014], ¶ [0045], ¶ [0075], the adjustment of the average is being done when impact data is uploaded (i.e. daily or weekly or other predetermined period) to the system).  
Regarding claim 17, Chu as modified by Nicholson and Borkholder teaches wherein said monitoring unit includes: (i) a plurality of sensors (Chu: 1220a-e) arranged in the piece of protective sports equipment worn against a player's body part (Chu: Figs. 2-3), the sensors configured to detect pressure exerted on the body part resulting from an impact received by the body part (Chu: ¶ [0019], ¶ [0040]), (ii) the control unit 
Regarding claim 19, Chu as modified by Nicholson and Borkholder teaches wherein alert data is transmitted from the monitoring unit to a transmitter within a remote handheld signaling device (1120) that is configured to display the alert data (Chu: ¶ [0048]-¶ [0049], ¶ [0051]).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Nicholson and Borkholder as applied to claim 1 above, and further in view of  Benzel et al. (US 2012/0220893 A1).
Chu teaches physiological parameter data includes number of high magnitude impacts (¶ [0044]- ¶ [0045], ¶ [0064]) (Claim 12). Nicholson teaches previously recorded collection of physiological parameter data includes an average of historical number of impacts of a set of athletes (i.e. in a similarly situated positions) and Borkholder teaches wherein a previously recorded physiological parameter data includes an average historical number of (high magnitude) impacts the specific player has experienced (¶ [0118]) (Claims 12 and 14). However, Chu as modified by Nicholson and Borkholder is silent about the physiological parameter data includes an average recent number of (high magnitude) impacts the specific player has experienced.
Regarding claims 12 and 14, Benzel teaches wherein (i) a previously recorded collection of physiological parameter data includes an average historical number of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s invention in view of Nicholson and Borkholder such that the physiological parameter data includes average recent number of (high magnitude) impacts as taught by Benzel in order to determine a player’s performance statistics and determine improvements/progress in the player’s performance. 

 Regarding claim 13, Chu as modified by Nicholson, Borkholder and Benzel teaches wherein the high magnitude impacts are designated by the system when a weighted impact magnitude value exceeds a high 99Atty. Docket No. 76404-302697magnitude impact threshold, said weighted impact magnitude value being derived from said physiological parameter data of the specific player (Chu: ¶ [0044]- ¶ [0045], ¶ [0064]).    

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Nicholson as applied to claim 20 above, and further in view of Borkholder et al. (US 2015/0040669 A1).
Regarding claim 21, Chu as modified by Nicholson teaches the method further comprising the step of generating a report, and wherein said report includes training opportunity indicators that are determined based upon analyzed and recorded physiological parameter data of the players (Chu: Figs. 8I and 9, ¶ [0077]-[0078], ¶ 
Chu as modified by Nicholson is silent about generating the report based on a predetermined time interval and wherein the report includes training opportunity indicators that are determined base upon analyzed and recorded physiological parameter data of players from the predetermined time interval. 
Regarding claim 21, Borkholder teaches a method comprising the step of generating a report based on a predetermined time interval (i.e. day, month, year, Figs. 11C-11D), and wherein said report includes training opportunity indicators that are determined based upon analyzed and recorded physiological parameter data of players from the predetermined time interval (Figs.  10A, 11B-11D, ¶ [0095]-[0096]s, impact data displayed serve as training opportunity indicators).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s invention in view of Nicholson with generating the report based on a predetermined time interval, wherein the report includes training opportunity indicators that are determined based upon analyzed and recorded physiological parameter data of players from the predetermined time interval as taught by Borkholder in order to enable a user/trainer/physician look at the training opportunity indicators for a specific player within a desired period (i.e. daily, monthly, yearly) in order to make informed decision regarding having the player in a game/practice.  


Response to Arguments
Applicant's arguments filed on 03/02/2022 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection. 
In response to applicant’s arguments regarding Chu failing to disclose transmitting “the stored physiological parameter data based upon a predetermined interval” and that Chu’s channel data that exceeds a predetermined threshold: (i) undergoes further calculations, and (ii) is compared to alert thresholds, if none of the alert threshold (e.g., single or cumulative) are not met, the data is discarded, if the alert thresholds are met, then the data is instantly transmitted via an alert and that in Chu the transmittal of the alert data is instantaneous, thereby Chu does not disclose storing the channel data and then subsequently transmitting the channel data based upon a predetermined interval of time, the Examiner respectfully disagrees and would like to mention the followings. As shown above, Chu in ¶ [0044] recites: “Impact data is continually monitored for a value from any channel 1220a-e that exceeds a predetermined threshold programmed into the in-helmet unit 1200. Once triggered, a microcontroller wakes up and collects data from all channels 1220a-e. Impact data may be stored in an analog domain in the in-helmet unit 1200 using peak hold circuits, and peak hold values may be collected from each channel 1220a-e”. As such, Chu teaches storing the physiological parameter data exceeding a first threshold (the predetermined/predefined threshold programmed into the in-helmet unit is considered to be the first threshold). Furthermore, all data exceeding the single impact alert threshold and the cumulative impact alert threshold,  The data exceeding the cumulative impact alert threshold (which includes data that have exceeded the predetermined/predefined/first threshold) may be transmitted once per day (see ¶ [0044]). Also, approximately every 9.6 seconds, the alert unit broadcasts a pint 75 times every 30 ms. After each ping, the alert unit listens for an in-helmet unit 1200 that is scheduled to respond at a specific ping set and timeslot (see ¶ [0051]). With respect to applicant’s arguments regarding Nicholson failing to teach such in ¶ [0047], the Examiner would like to mention that in Nicholson the sensor unit measures the impact and record the acceleration in g-level over a period of time for those impacts that are determined to exceed a certain minimum threshold, thereby indicating that there may be some potential risk to the athlete which should be uploaded to an evaluated by the processor of the centralized server (see ¶ [0047]). As such, after the period of time for recording the impacts determined to exceed a certain minimum threshold, is passed, data may be transmitted. Furthermore, Nicholson teaches that wireless transmission maybe made in real-time or near real-time. For near real-time the data is collected and then transmitted to paired devices in periodic bursts, such as every couple of minutes, a few minutes, several minutes, couple of seconds, a few seconds or several seconds (see ¶ [0051], please note that the references must be considered/reviewed in their entirety). 
In response to applicant’s arguments regarding the remote terminal receiving data and training opportunity indicators from the server and that the combination of Chu and Nicholson does not teach these limitations as amended, as the Office Action has admitted that Chu does not disclose the server performing such comparison, and 
 In response to applicant’s arguments regarding Chu and Nicholson failing to teach displaying an automatically generated report that is based on a predetermined amount of time (newly added limitation of claim 1), the Examiner would like to mention the followings. As shown above, Chu teaches wherein the remote terminal is configured to display a report that is automatically generated, and wherein said report includes training opportunity indicators that are determined based upon analyzed physiological parameter data for the specific player (Figs. 8I and 9, ¶ [0077]-[0078], ¶ [0082], historical data of the user can be reviewed), and Nicholson teaches wherein the remote terminal is configured to display a report that is automatically generated, wherein said report includes training opportunity indicators that are determined based upon analyzed physiological data for the specific player (Figs. 10-11, ¶ [0030]-[0031], ¶ [0057], ¶ [0068], ¶ [0080], ¶ [0082]). Chu as modified by Nicholson is silent about wherein the remote terminal is configured to display a report that is automatically generated based on a predetermined time interval, and wherein said report includes training opportunity indicators that are determined based upon analyzed physiological data for the specific player from the predetermined time interval. However, Borkholder teaches a remote terminal that is configured to display a report that is automatically generated based on a predetermine time interval (i.e. day, month, year, Figs. 11C-11D), and wherein said report includes training opportunity indicators that are determined based upon analyzed physiological data for a specific player from the predetermined time interval (Figs.  10A, 
In response to applicant’s similar arguments regarding claim 20, applicant is referred to the above provided explanation. Applicant’s arguments regarding the dependent claims for similar reasons, are moot in view of the above provided explanation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784